Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 7, 14. The prior art of records does not suggest the combination of “a task classifier configured to use the one or more hardware processors to: receive, from an interface of a distributed computing environment configured to generate a training dataset comprising synthetic images, a request representing a task that supports generating the training dataset; identify a task category of the task from a group of supported categories comprising generation, or ingestion into the distributed computing environment of a 3D model or a 3D scene comprising the 3D model, simulation of a plurality of parameters representing different variations of the 3D scene, and rendering of the synthetic images from the different variations of the 3D scene”.
More specifically the prior art does teach “A computer system comprising: one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; a task classifier configured to use the one or more hardware processors to: receive, from an interface of a distributed computing environment configured to generate a training dataset comprising synthetic images, a request representing a task that supports generating the training dataset; identify a task category of the task from a group of supported categories comprising generation, or ingestion into the distributed computing environment of a 3D model or a 3D scene comprising the 3D model, simulation of a plurality of parameters representing different variations of the 3D scene, and rendering of the synthetic images from the different variations of the 3D scene; identify a group of eligible processors of the distributed computing environment by classifying the task, based on the identified task category, as eligible for execution on only CPUs of the distributed computing environment, only GPUs of the distributed computing environment, or on either the CPUs or the GPUs; and a scheduler configured to use the one or more hardware processors to route the task to a first processor in the group of eligible processors” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199